Citation Nr: 1624424	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1966 to August 1969.  He had service in Vietnam.  

This appeal initially came to the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the appeal in April 2015.

The Veteran testified at a hearing at the RO conducted by the undersigned in February 2015.  A transcript is of record in the Veterans Benefits Management System (VBMS) file.  Additional documents are in Virtual VA.  All records are in these electronic files.  The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  Hearing loss was not shown in service or within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's current bilateral sensorineural hearing loss is etiologically related to his active service, to include in-service noise exposure. 
 
2.  Complaints of tinnitus were not documented in service or within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's tinnitus is etiologically related to his active service, to include in-service noise exposure. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015). 
 
2.  The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In this case, the Veteran was notified by a letter issued in October 2008 of the criteria for service connection for hearing loss and tinnitus and of the types of evidence that might assist him to substantiate the claim.  

Service treatment records have been obtained.  Lengthy VA treatment records, post-service private clinical records, post-service non-VA governmental records, and records from the Social Security Administration (SSA) have been obtained.  More than 100 clinical records from VA and non-VA sources, ranging in length from one page to 175 pages in length, are associated with the record.  All identified records have been sought.  

During the Veteran's February 2015 hearing before the Board, the Veteran testified as to his belief that a hearing loss and tinnitus were incurred in service and why he sustained hearing loss.  In addition, the hearing chairman sought to assist the Veteran to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran demonstrated that he understood the criteria for entitlement to the benefits sought.  The duty to assist the Veteran at his hearing has been met. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its April 2015 remand, the Board directed that additional VA audiologic examination be conducted.  Audiologic examination satisfactory for rating purposes was conducted in September 2015.  The Board is satisfied that there has been substantial compliance with the 2015 remand.

Claims for service connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  It is appropriate to consider high frequency sensorineural hearing loss, as an organic disease of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, "Characterization of High Frequency Sensorineural Hearing Loss," Under Secretary for Health (October 4, 1995).  Tinnitus may also be considered for presumptive service connection on the same basis.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing a link between the Veteran's service and a current disability is through a demonstration of continuity of symptomatology, if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

The determination of whether a Veteran has a hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Facts and analysis

The Veteran's service treatment records disclose evaluations of his hearing acuity, by audiometric examination, at an induction examination conducted in August 1966.  The Veteran's hearing was tested at 500, 1000, 2000, 3000, and 4000 Hertz (Hz).  In the right ear, his hearing thresholds were 5, 0, 0, 0, and 0 decibels (dB).  In the left ear, his hearing acuity thresholds were 15, 0, 0, 0, and 0 dB.  In August 1969, at service separation, the Veteran's hearing acuity thresholds were 15, 5, 5, 5, and 5 dB in the right ear, and 25, 5, 5, 10, and 5 dB in the left ear.  (A discussion concerning these findings follows in more detail.)

Post-service private treatment records and non-VA governmental treatment records from 1969 to 1981 reflect that the Veteran was treated for several symptoms and disabilities, and was hospitalized for treatment of tonsillitis.  The records from 1969 to 1981 disclose no notation that hearing loss was reported or that possible hearing loss was suspected.

Private records from J.A.B., M.D., dated from August 1978 to November 2000, reflect that Dr. J.A.B. treated the Veteran on numerous occasions, for a variety of symptoms and injuries, including following accidents involving use of a motorcycle.  There is no notation that the Veteran reported hearing loss or tinnitus to Dr. J.A.B. or that Dr. J.A.B. observed or suspected hearing loss or tinnitus.  

In 1994, some 25 years after the Veteran's 1969 service discharge, the Veteran sought service connection for several disabilities, but did not seek service connection for hearing loss or tinnitus.  VA outpatient treatment records dated in 1994 to 1997 disclose no complaint of hearing loss or tinnitus. 

The Veteran sought disability benefits from the Social Security Administration (SSA).  Those records, obtained in 1997, include detailed lists of all complaints and symptoms which the Veteran believed interfered with his ability to work.  There is no notation that the Veteran reported hearing loss or tinnitus to the Social Security administration.  At a June 1995 examination conducted for SSA purposes, the Veteran denied abnormal hearing, tinnitus, ear aches, or other impairment of hearing acuity.  See report of June 1995 SSA examination. 

VA clinical records dated in May 2005 and March 2006 reflect that the Veteran underwent private audiologic testing.  The Veteran submitted the claim for service connection for hearing loss and tinnitus underlying this appeal in 2007.  J.C.E., a former servicemember who served with the Veteran in Vietnam, confirmed that the base on which he and the Veteran served together was subject to enemy artillery fire. 

At his November 2010 VA audiologic examination, the Veteran reported exposure to combat noise and flight line noise, including jet engine and helicopter noise.  Post-service, the Veteran reported noise exposure as a tugboat captain, while boating, working in construction, while riding motorcycles, and while working with antique cars.  He did not use hearing protection, he reported.

The examiner noted that the Veteran's speech recognition scores were not in agreement with the Veteran's pure tone averages.  The examiner was unable to establish the reliability of the testing.  No diagnosis was assigned.  

The examiner who conducted the 2010 VA examination noted that the Veteran's hearing acuity thresholds were normal at service separation.  The examiner compared the Veteran's service induction audiometric examination to the service separation audiometric examination, and opined that there was no significant threshold shift shown in service.  The examiner concluded that it was less than likely that any current hearing loss disability was incurred in or as a result of the Veteran's service.  The examiner also concluded that tinnitus, if present, was less than likely related to the Veteran's service.  

VA clinical records dated in 2011 reflect that the Veteran sought replacement of hearing aids, stating that they didn't work.  In 2012 and 2013, the Veteran reported hearing loss and tinnitus that had an onset in service and were of more than 40 years duration.  

At his Travel Board hearing in 2015, the Veteran testified that he first noticed tinnitus after an artillery round exploded close to him while he was in Vietnam.  He testified that he did not seek treatment or evaluation of his hearing until his current wife made him get tested.  VA provides his current hearing aids.  

September 2015 VA examination disclosed an average hearing loss of 40 dB in the right ear and 43 dB in the left ear, with speech discrimination of 94 percent in the right ear and 90 percent in the left ear.  The examiner assigned a diagnosis of sensorineural hearing loss.  

The examiner concluded that the Veteran had normal hearing at the time of enlistment in service and at the time of service separation, and that there were no significant in-service threshold shifts in either ear.  The examiner concluded that it was less than likely that the Veteran's current hearing loss was a result of noise exposure while in service.  The examiner also concluded that, given the lack of evidence of rapid development of hearing loss, which would be expected with noise-induced hearing loss, it was less than likely that the Veteran's current hearing loss or tinnitus were incurred in or related to the Veteran's service.  The examiner also noted that the Veteran's current audiologic evaluation revealed a bilateral, gradually upward-sloping but flat sensorineural hearing loss at all frequencies.  The examiner opined that this was not a typical noise-induced audiometric configuration. 

The two VA medical examinations obtained during the pendency of this appeal are both unfavorable to the appeal.  The report of the 2015 VA examination is highly persuasive, since the examination reported is adequate for rating purposes and conforms to VA regulations governing examination of hearing.  The examiner noted the Veteran's noise exposures in service, but nevertheless concluded that a hearing loss disability first diagnosed when some 35 years had elapsed after the Veteran's service and did not follow the expected pattern for a noise-induced hearing loss.  

The Veteran himself testified that his belief that his current hearing loss and tinnitus are related to his service is based on information from other people who experienced what he experienced, but did not testify that any provider who examined or treated him for hearing loss advised him that current hearing loss or tinnitus were related to or incurred during his service.  

The Veteran has provided no medical opinion that his current hearing loss or tinnitus were incurred in service.  Rather, he has stated that his belief that his current hearing loss and tinnitus are due to his service is based on other lay opinions expressed to the Veteran.  

The Veteran also contends that hearing loss and tinnitus have been continuous since his service discharge.  However, clinical records dated during the first 30 years after the Veteran's service, that is, proximate to the Veteran's service, are of greater weight and probative value than the Veteran's current statements for purposes of this appeal.  The records do not reflect reports of either hearing loss or tinnitus until more than 30 years had elapsed after the Veteran's service.  In particular, records for SSA disability purposes reflect that the Veteran did not report hearing loss or tinnitus during SSA examinations or on forms the Veteran filled out for purposes of SSA disability.  This is very persuasive evidence that the Veteran had not been experiencing continuous hearing loss or tinnitus for the 30 years prior to the SSA claim.  

The Board notes that the examiners who conducted the 2010 and 2015 VA examinations for purposes of this appeal specified that a threshold shift of more than 10 dB could be considered significant.  The examiner who conducted the 2015 VA examination stated that VBA's policy was to concede that any change of 15 dB or more at any frequency from 1000-4000 Hz was significant.

The Board further notes that audiology testing standards were set by the American Standards Association (ASA) until November 1, 1967.  After that date, audiometric testing was conducted using ISO (International Standards Organization) or ANSI (American National Standards Institute) measurements.  Current VA regulations which define hearing loss for VA purposes are based on decibel (dB) measurement recorded in ISO or ANSI units.  38 C.F.R. § 3.385.  

VA uses a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 db to 1000, 2000, and 3000 Hz, and 5 db at 4000 Hz.  In view of the possibility that the Veteran's 1966 audiometric examination was conducted under ASA testing standards, the Board has applied the conversion standard to the 1966 audiometric results to determine whether an assumption that the pre-1967 standard was applied in 1966 would result in a more favorable outcome for the Veteran.  

With conversion of the 1966 audiometric results under the pre-1967 standard, the Veteran's audiometric results would be 5 + 15= 20 dB (500 Hz), 10 + 0= 10 dB (10000 and 2000 Hz), and 5 + 0=5 dB (4000 Hz) for the right ear, and 15 +10 = 25 dB (500 Hz), 10 + 0= 10 dB (10000 and 2000 Hz), and 5 + 0=5 dB (4000 Hz).  The Board notes that application of the conversion standard results in a closer match between the Veteran's 1966 induction and 1969 separation audiometric results than without application of the conversion (that is, there is less difference between the converted 1966 audiometric testing results and the 1969 separation examination findings) than without such conversion, such that the greatest threshold shift, with consideration of conversion, is 5 dB.   Thus, Remand for consideration of whether the 1966 audiometric testing was conducted under pre-1967 standards would be less favorable to the Veteran, not more favorable.  Remand to obtain less favorable evidence is not required.    

The Board acknowledges the Veteran's testimony that his exposure to hazardous noise in service resulted in his hearing loss and tinnitus even though hearing loss increased in severity over the years until it was diagnosed in 2005 or 2006 (approximately 35 years after the Veteran's 1969 service discharge).  The Veteran testified that he came to this conclusion after talking with other former service members who went through similar experiences.  

The Veteran's statements that he was in proximity to explosions due to mortar fire are credible.  Nevertheless, the clinical provider who conducted the 2015 VA examination determined that the Veteran's current hearing loss pattern is not the pattern that would be expected from a hearing loss induced by sudden hazardous noise.  

The Board acknowledges the Veteran's May 2016 contentions that the normal audiometry results at the Veteran's 1969 service separation examination do not preclude a grant of service connection for hearing loss or tinnitus.  See May 2016 Informal Hearing Presentation.  Nevertheless, the Veteran has not explained what facts demonstrate that the Veteran's in-service exposure to acoustic trauma could be related to or was a contributory factor in his development of hearing loss and tinnitus first reported for purposes of treatment some 35 years following his service. 

The preponderance of the competent and probative evidence establishes that neither the Veteran's current hearing loss disability nor his tinnitus was caused or aggravated by the Veteran's exposure to noise in service.  The Board has considered each applicable theory of entitlement to service connection.  The preponderance of the most persuasive medical evidence is against the claims for service connection for tinnitus and hearing loss.  There is no reasonable doubt.  38 U.S.C.A. § 5107(b).  The claims must be denied. 



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hearing loss disability is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON,
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


